51 N.Y.2d 935 (1980)
In the Matter of the Estate of Bernard P. Birnbaum, Deceased, Respondent,
v.
Yankee Whaler, Inc., Appellant.
Court of Appeals of the State of New York.
Argued October 14, 1980.
Decided November 13, 1980.
Robert M. Cohen and James L. Lalime for appellant.
Charles G. Moerdler, Burton N. Lipshie, Robert Oppenheimer and Thomas G. Collins for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (75 AD2d 708).